Citation Nr: 0701314	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for sinus problems.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left eye condition, an acquired 
psychiatric disorder, and sinus problems.


FINDINGS OF FACT

1.  Any left eye condition first manifested many years after 
service and is not related to the veteran's service or to any 
aspect thereof.

2.  The veteran's sinus problems first manifested many years 
after service and are not related to his service or to any 
aspect thereof.

3.  The veteran's psychiatric disorders (obsessive compulsive 
disorder and anxiety disorder, not otherwise specified) first 
manifested many years after service and are not related to 
his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A left eye condition was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2006).

2.  An acquired psychiatric disorder (obsessive compulsive 
disorder and anxiety disorder, not otherwise specified) was 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 
3.309, 3.385 (2006). 

3.  Sinus problems were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.308, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The veteran's 
left eye condition and sinus problems, however, are not 
conditions subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A.  Left Eye

The veteran asserts that his left eye has continued to feel 
painful and irritated since it was splashed with battery acid 
while performing maintenance on a Jeep during service.  His 
service medical records show that in July 1978 he sought 
emergency medical treatment for severe burning in his right 
eye.  Examination revealed redness of the right eye, with no 
evidence of a foreign body or abrasion.  The assessment was 
possible exposure to battery acid.  His right eye was 
irrigated until the burning sensation stopped.  Ophthalmic 
Neosporin and an eye patch were subsequently applied.  There 
are no further treatment records pertaining to either the 
right or left eye.  On examination in March 1979, prior to 
his separation from service, the veteran reported a history 
of eye trouble, but did not specify with which eye he had had 
trouble.  Examination of the eyes, however, revealed no 
abnormalities.  The Board therefore finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of a left 
eye condition.  38 C.F.R. § 3.303(b).  The first post-service 
clinical record pertaining to the left eye is not dated until 
March 2003, many years after the veteran's separation from 
service.  At that time, it was noted that the veteran's 
Bell's palsy was improving.  Examination revealed a mildly 
drooping left eyelid with minimally dry conjunctiva and 
sclera, and mildly drooping left facial muscles with 
decreased muscle tone.  He reported that he was now able to 
close his left eye, and stated that his left eye was getting 
better.  There are no other treatment records referable to a 
left eye condition.

The first post-service clinical evidence of a left eye 
problem is dated in March 2003, approximately 24 years after 
his separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and any left eye condition.  
Indeed, there is only negative evidence against such a 
finding, as there is in-service no record of treatment for a 
left eye problem, and any current left eye problem appears to 
be related to a post-service diagnosis of Bell's palsy.  
Thus, service connection for a left eye condition is not 
warranted.

The Board has considered the veteran's assertions that he has 
a left eye condition related to his service.  However, to the 
extent that the veteran ascribes any current left eye 
condition to his service, his opinion is not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
any current left eye condition first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
eye condition, the "benefit of the doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder

The veteran's service medical records demonstrate that he was 
referred for psychiatric evaluation in March 1979, at which 
time it was determined that he was having difficulty 
adjusting to the military.  He was assessed with having a 
passive aggressive personality disorder.  In April 1979, the 
veteran reported to sick call with complaints of a severe 
headache.  Mental hygiene records were consulted, which 
showed that the veteran had been assessed with a personality 
disorder, been determined to exaggerate excessively, to 
dramatize situations, and be deliberately faking illness.  
The assessment was nonspecific headaches.  There are no 
further treatment records pertaining to a psychiatric 
disorder.  On examination in November 1979, prior to 
separation from service, the veteran reported that he 
frequently had trouble sleeping and had trouble with 
depression.  Psychiatric examination, however, revealed no 
abnormalities and no psychiatric disorder was diagnosed.  The 
Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
psychiatric disorder.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of record of a psychiatric disorder 
is dated in May 2003, many years after the veteran's 
separation from service.  It is unclear from this treatment 
record when the veteran was first diagnosed with a 
psychiatric disorder, as the May 2003 VA record indicates 
that the veteran was being seen on follow up for an anxiety 
disorder, not otherwise specified, with obsessive compulsive 
disorder and antisocial personality traits, and no earlier 
treatment records are available.  In May 2003, the veteran 
reported some relief of symptoms with therapy, although he 
continued to have problems with impaired impulse control and 
irritability.  The impression was anxiety disorder, not 
otherwise specified, with some cluster B traits.  Subsequent 
treatment records dated to November 2004 show that the 
veteran was diagnosed with obsessive compulsive disorder, 
psychosis, not otherwise specified, and an anxiety disorder.  
At no time, however, did any treating physician relate the 
veteran's various psychiatric diagnoses to his period of 
active service, including his diagnosis of a personality 
disorder during service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for an acquired psychiatric 
disorder on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

A personality disorder is not recognized as a disability for 
which VA compensation may be granted.  38 C.F.R. §§ 4.9, 
4.127 (2006).  As personality disorders are specifically 
excluded as a disease or injury for which service connection 
may be granted, the veteran's claim for service connection 
for a psychiatric disorder is not warranted on the basis of 
such a diagnosis.  

Additionally, there is no evidence establishing a medical 
nexus between military service and the veteran's obsessive 
compulsive disorder, psychosis, not otherwise specified, or 
anxiety disorder.  Thus, service connection for an acquired 
psychiatric disorder is not warranted.

The Board has considered the veteran's assertions that he has 
an acquired psychiatric disorder related to his service.  
However, to the extent that the veteran ascribes his current 
psychiatric disorders to his service, his opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current psychiatric disorders first manifested 
many years after service and are not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, the "benefit 
of the doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Sinus Problems

The veteran's service medical records demonstrate that in 
February 1978 he reported to sick call with complaints of 
cold symptoms for the past two days.  He was diagnosed with 
an acute respiratory infection and admitted to "9A" for 
additional treatment.  The veteran was admitted for a period 
of four days, during which time he had a fever, general 
malaise, sore throat, and cough.  At the end of four days, he 
reported that he felt much better.  His malaise and cough had 
receded and his throat had cleared.  He was afebrile at the 
time of his discharge from the ward.  On follow up three days 
later, the veteran was found to have a productive cough, sore 
throat, and nasal congestion.  The assessment was flu 
syndrome.  He was prescribed cold medication and returned to 
duty.  In May 1978, the veteran again reported to sick call 
with complaints of cold symptoms.  Physical examination 
revealed a red throat, determined to be secondary to sinus 
drainage.  The veteran's headache was determined to be 
secondary to sinus pressure.  The veteran next complained of 
cold symptoms in September 1978.  At that time, the veteran 
reported a two-week history of sore throat and nasal 
congestion.  The impression was rule out cold syndrome.  The 
veteran was prescribed cold medication.  Finally, in March 
1979, the veteran complained of dizziness and nausea.  The 
assessment was upper respiratory syndrome.  There are no 
further treatment records relating to sinus trouble, 
including to trouble related to allergic rhinitis.  On 
examination in November 1979, prior to his separation from 
service, the veteran reported that he did not have a history 
of, nor did he currently have, trouble with frequent 
headaches, his ears, nose, or throat, chronic or frequent 
colds, sinusitis, or hay fever.  Physical examination 
revealed no abnormalities; no assessment of chronic sinusitis 
was made.  The Board finds that any respiratory infections 
(sinus problems) with which the veteran was diagnosed in 
service were acute and transitory and resolved with treatment 
during service, without residuals.  Therefore, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
sinus problems.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of record of sinus problems is 
dated in February 1999.  At that time, the veteran complained 
of a one-week history of cough, cold, congestion, nasal 
discharge, and thick mucus.  Physical examination resulted in 
an impression of bilateral atypical pneumonia, and acute 
sinusitis with an upper respiratory infection.  On follow up 
in March 1999, the veteran reported that symptomatically, he 
felt better, although he continued to have an occasional 
cough.  Post-service treatment records dated to November 2004 
are otherwise negative for findings of sinusitis or other 
respiratory ailments, aside from notations that the veteran 
was prescribed medication for allergic rhinitis.  At no time 
did any treating physician relate any post-service sinus 
problems to his period of active service.

The first post-service clinical evidence of sinus problems is 
dated in February 1999, approximately 20 years after his 
separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and any sinus problems.  Thus, 
service connection for sinus problems is not warranted.

The Board has considered the veteran's assertions that he has 
sinus problems related to his service.  However, to the 
extent that the veteran ascribes any current sinus problems 
to his service, his opinion is not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
any current sinus problems first manifested many years after 
service and are not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for sinus 
problems, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and November 
2004; a rating decision in January 2004; and a statement of 
the case in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a left eye condition is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for sinus problems is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


